Title: John Barnes to Thomas Jefferson, 2 June 1819
From: Barnes, John
To: Jefferson, Thomas


          
            Dear Sir
            George Town Coa 2d June 1819.
          
          Mr Polettia—Russian Envoy, called on me this day requesting information—respecting the late Genl Kosciusco’s—Public Stock &ca &ca in Order, to make report thereof to his Goverment—that he had already addressed you on the subject but had not received any Answer—I informed—I had the Honr of Acting (for many Years)—as your Confidential Agent—and waited—your directions whereby to govern my self.—that I should immediately—inform you of his request and withal Assured him, he might depend on his receiving—an Answer—to his leter from you. That I should be happy in Rendering him any services consistant—with that of my Agency.
          
            Most Respectfully, Sir, your Obedt servant
            John Barnes.
          
        